Citation Nr: 0006362	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than September 19, 
1997, for the grant of service connection for residuals of 
frozen feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 1946 
and from September 1947 to June 1948.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that granted service 
connection for residuals of frozen feet, effective from 
September 19, 1997.



FINDINGS OF FACT

1.  A Board decision dated in June 1990 denied service 
connection for residuals of frozen feet.

2.  The veteran submitted an application to reopen the claim 
for service connection for residuals of frozen feet on 
September 19, 1997.

3.  There is no evidence or correspondence from the veteran 
in the claims folder received from the time of the June 1990 
Board decision to September 19, 1997.


CONCLUSION OF LAW


The criteria for an effective date earlier than September 19, 
1997, for the grant of service connection for residuals of 
frozen feet are not met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from February 1944 to May 1946 
and from September 1947 to June 1948.

The salient procedural history of the veteran's claim for 
service connection for residuals of frozen feet may be 
briefly summarized.  In February 1983, he submitted his 
original claim for service connection for residuals of frozen 
feet.  A May 1983 RO rating decision denied service 
connection for residuals of frozen feet, and the veteran 
appealed this determination to the Board.  A September 1984 
Board decision denied service connection for residuals of 
frozen feet.  Subsequently, the veteran submitted an 
application to reopen the claim for service connection for 
residuals of frozen feet.  The requested benefit was denied 
and a June 1990 Board decision denied service connection for 
residuals of frozen feet.

On September 19, 1997, the veteran submitted an application 
requesting reopening of the claim for service connection for 
residuals of frozen feet.  Various evidence was submitted in 
conjunction with this claim, including VA and private medical 
reports showing the presence of residuals of frozen feet with 
opinions linking these residuals to an incident of service, 
and a statement from a serviceman to the effect that 
servicemen who served in Western Europe during World War II 
were exposed to freezing temperatures.  There was no evidence 
or correspondence from the veteran received from the time of 
the June 1990 Board decision to September 19, 1997.

The veteran's claim for an effective date earlier than 
September 19, 1997, for the grant of service connection for 
residuals of frozen feet is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).


The June 1990 Board decision denied service connection for 
residuals of frozen feet.  A decision of the Board is final 
with the exception that a claimant may later reopen a claim 
if new and material evidence is submitted.   38 U.S.C.A. 
§§ 5108, 7104, previously 4004 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.160(d), 20.1100 (1999).  

The effective date of an award of compensation based on a 
reopened claim shall be based on the facts found, but shall 
not be earlier than the date of VA receipt of the reopened 
claim with new and material evidence.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(ii).

The evidence in this case shows that service connection was 
granted for residuals of frozen feet, effective from 
September 19, 1997, the date of receipt of the veteran's 
application to reopen a claim for service connection for 
these residuals after the June 1990 Board decision denying 
service connection for the residuals of frozen feet.  The 
record does not show receipt of evidence or correspondence 
from the veteran from the time of the June 1990 Board 
decision until September 19, 1997.  Hence, the date assigned 
by the RO for the grant of service connection for residuals 
of frozen feet is appropriate as indicated by the above legal 
and regulatory criteria.

The Board recognizes that the veteran submitted his original 
claim for service connection in 1983, as noted in his 
testimony at a hearing in October 1998, but that claim was 
denied.  The RO denial of this claim was appealed to the 
Board, and the Board denied service connection for residuals 
of frozen feet in September 1984 and June 1990.  The June 
1990 Board decision is final, as noted above, and the 
effective date of the grant of service connection for 
residuals of frozen feet based on receipt of a reopened claim 
with new and material evidence shall not be earlier than the 
date of receipt of this claim.  

The preponderance of the evidence is against the claim for an 
effective date earlier than September 19, 1997, for the grant 
of service connection for residuals of frozen feet, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An effective date earlier than September 19, 1997, for the 
grant of service connection for residuals of frozen feet is 
denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

